DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-16 and 18, in the reply filed on 05/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially orthogonal" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim is examined as meaning “orthogonal”.
The term "substantially S-shaped" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is examined as meaning “S-shaped”.
The term "substantially truncated" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is examined as meaning “truncated”.
The term "substantially flat" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is examined as meaning “flat”.

Claim 18 recites the limitation "the oscillometric technique" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. The claim is examined as meaning “an oscillometric technique”.
Claim 18 recites the limitation “the difference ΔPA(ti)” in lines 19-20, “the value PA1(ti)” in line 20, and “the value PA2(ti)” in line 22. There is insufficient basis for these limitations in the claim. The claim is examined as meaning “a difference ΔPA(ti)”, “a value PA1(ti)”, and “a value PA2(ti)”.
Claims 2-16 and 18 are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16 and 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 1, the limitation “at least a pressure sensor of said plurality being positioned in proximity of the radial artery of the patient at the opposite side of the radial bone” positively recites the 
Regarding claim 7, the limitation “an adjusting device is, furthermore, provided arranged to bring/move away said touching group near to/from said radial artery” positively recites the radial artery and thus encompasses a human organism. 
Regarding claim 11, the limitation “in which said detection group is positioned at the artery of the patient” positively recites the artery and thus encompasses a human organism. The limitation “said containing body is positioned at the upper part of the wrist of the patient that is substantially flat” positively recites the wrist and thus encompasses a human organism.
Claims 2-16 and 18 are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6491647 B1, hereinafter Bridger.
Regarding claim 1, Bridger teaches a tonometer (Col. 13, lines 29-44) for continuously monitoring the arterial blood pressure of a patient for a predetermined period of time (Col. 33, lines 1-
Regarding claim 3, Bridger teaches the tonometer according to claim 1, wherein said connection arms (compliant return elements 53) are symmetrically arranged about said movement direction of the respective protuberant member (see Fig. 1, symmetrical about sensing axis 42).
Regarding claim 5, Bridger teaches the tonometer according to claim 1, wherein said base portion and said protuberant members are made of a plastic material having an elastic constant greater than the elastic constant of the radial artery (Col. 15 lines 41-44, Col. 23 lines 44-65, Col. 24 lines 4-6, Col. 26 lines 6-9), and wherein said connection portions are made of a material selected from the group consisting of: a metallic material; a plastic material (Col. 17 lines 55-57, Col. 24 lines 22-25).
Regarding claim 6, Bridger teaches the tonometer according to claim 1, wherein between each said protuberant member and the respective sensor a layer is provided of a predetermined non-viscoelastic material (stiffening member 52 or displacement member 31, Col. 15 lines 52-53, Col. 17 lines 63-64).
Regarding claim 10, Bridger teaches the tonometer according to claim 1, wherein said detection group comprises at least 3 pressure sensors positioned in a row and said touching group comprises at least 3 respective protuberant members in a row (Col. 20 lines 4-10, see Figs. 13C and 13D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bridger.
Regarding claim 4, Bridger teaches the tonometer according to claim 1, wherein two connection arms are provided (see Fig. 1, two compliant return elements 53).
Bridger does not teach wherein at least 3 connection arms are provided. 
However, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bridger such that at least 3 connection arms are provided as it is a mere duplication of parts that produces no new and unexpected result. See MPEP 2144.04 (VI)(B).
Regarding claim 9, Bridger teaches the tonometer according to claim 1, wherein each protuberant member of said plurality is shaped where the transverse section decreases going from said base portion towards said radial artery of said patient (see Fig. 1).

However, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bridger such that each protuberant member of said plurality is substantially truncated cone-shaped as it is a mere change in shape and/or proportion which is not significant and/or would not perform differently than the device of Bridger. See MPEP 2144.04 (IV)(A) and 2144.04 (IV)(B).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bridger in view of WO 2013/068955, hereinafter Valdastri.
Regarding claim 7, Bridger teaches the tonometer according to claim 1.
Bridger does not teach wherein an adjusting device is, furthermore, provided arranged to bring/move away said touching group near to/from said radial artery of said patient up to position said touching group in a position where the force F exerted by said touching group on the wall of said radial artery causes a predetermined flattening of said radial artery.
However, Valdastri teaches a tonometer (tonometer 100) wherein an adjusting device (distance adjustment means 210, page 26 line 34 – page 27 line 1) is, furthermore, provided arranged to bring/move away a touching group near to/from a radial artery of a patient (page 26 lines 14-33) up to position said touching group in a position where the force F exerted by said touching group on the wall of said radial artery causes a predetermined flattening of said radial artery (page 26 lines 14-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Bridger such that an adjusting device is, furthermore, provided arranged to bring/move away said touching group near to/from said radial artery of said patient up to position said touching group in a position where the force F exerted by said touching group on the wall of said radial artery causes a predetermined flattening of said radial artery, 
Regarding claim 8, Bridger as modified by Valdastri teaches the tonometer according to claim 7, wherein said adjusting device comprises a worm screw (Valdastri, distance adjustment means 210, page 26 line 34 – page 27 line 1) on which said touching group (sensor unit 112) is slidingly mounted (Valdastri, Figs. 18 and 19 , page 27 line 5) and wherein an adjusting handle (Valdastri, knob 215) is provided acting on which a sliding of said touching group is operated along said worm screw (page 27 lines 3-6).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bridger in view of US 2015/0289608, hereinafter Rivera.
Regarding claim 11, Bridger teaches the tonometer according to claim 1, wherein said bracelet comprises: a containing body arranged to house said processing unit (Fig. 23, watch case 111, Col. 13 lines 32-35 and 41-44, Col. 22 lines 53-55, Col. 27 lines 8-11); a support portion to engage said detection group (Fig. 22 structure shown containing sensing device 1, Fig. 2 structure shown containing tabs 62, Col. 23 lines 12-14); a strap made of a flexible material (strap 61, Col. 16 lines 57-67) and comprising a first portion and a second portion (Fig. 2 left and right portions of strap 61 and/or Figs. 22 and 23 top and bottom portions of strap 61) having a respective first end that is fixed to said support portion at opposite sides (Fig. 2 strap 61 is fixed at tabs 62, and/or Fig. 22 strap 61 is fixed at sensing device 1) and a respective second end (Fig. 2 free ends of strap 61 not fixed at tabs 62, and/or Fig. 23 ends of strap 61 near watch case 111); a locking device arranged to maintain said bracelet in a correct position with respect to the arm of the patient (Col. 16 lines 60-67), in which said detection group is positioned at the 
Bridger does not teach wherein the respective second ends are free; an engagement device arranged to engage said first and said second portion of said strap; and a locking device arranged to maintain in a locking configuration said engagement device and said containing body, in said locking configuration said first portion and said second portion of said strap being tightened between said engagement device and said containing body.
However, Rivera teaches a bracelet (watch band device 10) that comprises: a containing body (Fig. 4A, top section 44); a support portion (timepiece 5); a strap made of a flexible material (para [0030]) comprising a first portion and a second portion (Fig. 1, watch band members 20 with main bodies 21) having a respective first end (first end 21c) that is fixed to said support portion at opposite sides (first end 21c contains channel 23 which is affixed to the timepiece 5 as seen in Figs. 5A and 5B), and a respective second end which is free (second end 21d); an engagement device arranged to engage said first and said second portion of said strap (Fig. 4A, bottom section 41, Fig. 6B shows both second ends of main bodies 21 engaged with bottom section 41, para [0041]); a locking device (nubs 42a and 45a of lip sections 42 and 45) arranged to maintain in a locking configuration said engagement device and said containing body (locked orientation, para [0042]), in said locking configuration said first and said second portion of said strap being tightened between said engagement device and said containing body (Fig. 6C, para [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Bridger such that the respective second ends are free; an engagement device arranged to engage said first and said second portion of said strap; and a locking device arranged to maintain in a locking configuration said engagement device and said containing body, in said locking configuration said first portion and said second portion of said strap 
Regarding claim 12, Bridger as modified by Rivera teaches the tonometer according to claim 11, wherein said first and said second portion of said strap are fixed to said support portion at opposite sides (see Bridger Figs. 2 and 22 and/or Rivera Figs. 5A and 5B), said first and said second portion of said strap configured in such a way to be positioned side by side when fixed to said engagement device (Rivera, Figs. 6B and 6C).
Regarding claim 13, Bridger as modified by Rivera teaches the tonometer according to claim 11, wherein said first and said second portion of said strap are fixed to said support portion at opposite sides (see Bridger Figs. 2 and 22 and/or Rivera Figs. 5A and 5B), said first and said second portion of said strap configured in such a way to be overlapped one another when fixed to said engagement device (Rivera, Figs. 6B and 6C).
Regarding claim 14, Bridger as modified by Rivera teaches the tonometer according to claim 11, wherein said engagement device provides at least one tooth (Rivera, Fig. 4A pin 46) arrange to engage in a respective hole made in said portions of said strap (Rivera, band receivers 22, Figs. 6A-6C, para [0041]), and wherein a locking device is, furthermore, provided arranged to maintain said containing body and said engagement device in a mutual locking configuration (Rivera, lip sections 42 and 45, locked orientation, para [0042]).
Regarding claim 15, Bridger as modified by Rivera teaches the tonometer according to claim 12, wherein said engagement device provides a main body (Rivera, Figs. 4A and 4B, bottom section 41 forms a main body of buckle 40) having a first aperture and a second aperture positioned at opposite sides (Rivera Figs. 4A, 6A, 6B, 6C show buckle 40 having open sides to the left and right), and passed through 
Regarding claim 16, Bridger as modified by Rivera teaches the tonometer according to claim 11, wherein said containing body (Rivera, top section 44) and said engagement device (Rivera, bottom section 41) are connected by means of a hinge (Rivera, hinge along middle section 43, para [0037]) having a rotation axis (Rivera, Fig. 4B shows how sections rotate along rotation axis using hinge), said containing body configured for rotating about said rotation axis with respect to said engagement device (Rivera Fig. 4B shows top section 44 rotating about axis with respect to bottom section 41, para [0037]) in such a way to move from a distant position to a locking configuration, or vice versa (Rivera Fig. 4B, paras [0037], [0038], [0042]).

Allowable Subject Matter
Claims 2 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to disclose and would not have rendered obvious a tonometer according to claim 1, wherein said connection arms are substantially S-shaped, each of said connection arms being configured in such a way to lay, in a rest position, on a plane orthogonal to said movement direction of said protuberant members.
Bridger discloses a tonometer according to claim 1, wherein each of said connection arms are configured in such a way to lay, in a rest position, on a plane orthogonal to said movement direction of 
However, the prior art of record fails to disclose said connection arms being substantially S-shaped. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
The prior art fails to disclose and would not have rendered obvious a system for determining the arterial blood pressure of a patient, comprising a tonometer according to claim 1, said tonometer arranged to generate a tonometric curve; an ECG device arranged to generate an electrocardiographic curve; an oscillometric device arranged to measure an arterial blood pressure value PA3(ti) by the oscillometric technique; a microcontroller arranged to process said electrocardiographic curve and said tonometric curve of the patient undergoing examination at determined instants for determining the pulse transit time, or PTT, wherein the delay between said electrocardiographic curve (210) and said tonometric curve (220), said microcontroller (300) being, then, arranged to associate said computed delay to a determined reference value of the arterial blood pressure and to measure, therefore, at said determined instants (ti), the difference ΔPA(ti) between the value PAl (ti) of the arterial blood pressure of the patient, that is estimated by using the pulse transit time, and the value PA2 (ti) of the arterial blood pressure that is estimated by said tonometric curve (220), said microcontroller arranged to operate said oscillometric device, and to associate said arterial blood pressure value PA3(ti) both to the value PA2(ti) of arterial blood pressure that is estimated by the tonometric curve, and to the value PA1(ti) of arterial blood pressure that is estimated by pulse transit time.
Bridger discloses a tonometer according to claim 1 arranged to generate a tonometric curve (Figs. 28 and 29).
However, the prior art of record fails to disclose a system for determining the arterial blood pressure of a patient, comprising an ECG device arranged to generate an electrocardiographic curve; an oscillometric device arranged to measure an arterial blood pressure value PA3(ti) by the oscillometric .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791